Citation Nr: 0940133	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-13 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1951 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  The claims folder was later 
transferred to the RO in Oakland, California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss is manifested by no more than Level 
III hearing impairment in the right ear and no more than 
Level III hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.



I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2007.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  That communication also 
provided the appellant information on how VA establishes 
disability ratings and effective dates.  

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of her claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006). 

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records, private treatment 
records, and VA treatment records are on file.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination in July 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report is thorough and contains sufficient 
information to decide the issue on appeal.  Thus, the Board 
finds that further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to his claim for entitlement to a 
compensable disability rating for bilateral hearing loss, and 
the appellant is not prejudiced by a decision on the claim at 
this time.  

Increased Rating

The Veteran contends that the severity of his service-
connected bilateral hearing loss warrants a compensable 
disability rating.  Historically, service connection for 
bilateral hearing loss has been in effect since March 2003, 
with a noncompensable evaluation assigned.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
Veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 hertz 
and 70 decibels or more at 2000 hertz.  As the following 
evidence reflects, the Veteran has not suffered from an 
exceptional pattern of hearing loss.  

Factual Background and Analysis

In January 2007, the Veteran filed a claim for an increased 
rating for his bilateral hearing loss.  

VA administered an audiological assessment for treatment 
purposes in January 2007.  On the authorized audiological 
evaluation puretone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
60
80
100
68
LEFT
25
50
80
85
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  
The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss.

During this examination, neither of the Veteran's ears met 
the criteria for exceptional hearing loss as defined by 38 
C.F.R. § 4.86.  Application of Table VI from 38 C.F.R. § 4.85 
to the audiologic measurements established entitlement to a 
noncompensable percent rating from Table VII of 38 C.F.R. § 
4.85 by intersecting vertical column III with horizontal row 
III.

Thereafter, the Veteran was afforded a VA examination in July 
2007.  On the authorized audiological evaluation puretone 
thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
60
80
100
68
LEFT
25
50
80
85
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  
The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss.

During this examination, neither of the Veteran's ears met 
the criteria for exceptional hearing loss as defined by 38 
C.F.R. § 4.86.  Application of Table VI from 38 C.F.R. § 4.85 
to the audiologic measurements established entitlement to a 
noncompensable percent rating from Table VII of 38 C.F.R. § 
4.85 by intersecting vertical column III with horizontal row 
III.

The Veteran submitted a private audiological assessment, 
which was administered in May 2008.  However, this testing 
may be inadequate for evaluating the Veteran's disability 
under the Schedule for Rating Disabilities because it may not 
contain the clinical findings necessary to do so.  
Specifically, the report does not indicate whether the 
Maryland CNC Test was performed, as required by 38 C.F.R. 
§ 4.85(a).  

The audiological evaluation puretone thresholds, in decibels, 
were as follows (the Board notes that these thresholds were 
only documented in graph form): 




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
60
80
110
73
LEFT
40
55
80
95
68

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 84 percent in the left ear 
(as previously noted, it is unclear as to whether the 
examiner used the Maryland CNC Test).  During the 
examination, the Veteran reported that he has difficulty 
hearing and understanding when in noisy environments.  The 
examiner diagnosed the Veteran with bilateral sensorineural 
hearing loss.

Even assuming that this audiological assessment was adequate 
for evaluating the Veteran's disability under the Schedule 
for Rating Disabilities, neither of the Veteran's ears would 
have met the criteria for exceptional hearing loss as defined 
by 38 C.F.R. § 4.86.  Also, application of Table VI from 38 
C.F.R. § 4.85 to the audiologic measurements would still 
establish entitlement to a noncompensable percent rating from 
Table VII of 38 C.F.R. § 4.85 by intersecting vertical column 
III with horizontal row III.

The January 2007 and July 2007 VA examinations were performed 
by an audiologist and included a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  As such, the Board finds that the VA examinations were 
adequate for rating purposes.  Furthermore, the puretone 
audiometry test results from the May 2008 private examination 
do not appear to be significantly different from the results 
of the January 2007 and July 2007 examinations, and all three 
tests establish entitlement to a noncompensable rating.  
Accordingly, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for bilateral hearing loss.

The Board notes that the Veteran's VA Form 9, dated in April 
2008, states that his hearing loss had increased in severity.  
The Board acknowledges that where the record does not 
adequately reveal the current state of disability, the duty 
to assist requires a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination).  In this 
case, the Board finds that the Veteran will not be prejudiced 
by a decision on the claim at this time because he has 
provided no evidence showing a material change in his hearing 
loss, and record contains a private audiological assessment 
administered in May 2008, thus capturing any change in his 
hearing acuity.  Therefore, a new examination is not 
warranted.

The Board acknowledges the statements made by the Veteran 
regarding the impact that his hearing loss has had on 
activities of daily living.  However, the Board notes that 
38 C.F.R. § 4.86(b) appears to be designed to remedy such a 
problem.  Under this regulatory provision, when the puretone 
threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz, the Roman numeral designation 
for hearing impairment will be chosen from either Table VI or 
Table VIA, whichever results in the higher numeral, and that 
numeral will then be elevated to the next higher Roman 
numeral.  This provision compensates for a pattern of hearing 
impairment that is an extreme handicap in the presence of any 
environmental noise and appears to acknowledge that a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  See 64 
Fed. Reg. 25203 (May 11, 1999).  The Veteran's audiometric 
test results have not met the criteria set forth in 38 C.F.R. 
§ 4.86(b); therefore, the Board has not applied this 
provision.  Moreover, while the Veteran's statements as to 
the impact of his hearing loss on his daily life have been 
considered, his overall disability picture is found to be 
appropriately reflected by the noncompensable evaluation, for 
the reasons discussed above.

In this case, the Board finds that the VA audiological 
testing accurately measured his disability.  The Veteran has 
not provided the Board with any medical evidence that his 
tests were inaccurate or provided an alternative form of 
audiological testing which he believes is more representative 
of his degree of impairment and which show indications of 
hearing loss substantially greater than that shown during 
VA's examinations.  The hearing test is simply a basis to 
evaluate the nature and extent of the Veteran's hearing loss 
in an objective manner.

Lastly, the Board has considered whether the Veteran is 
entitled to an extraschedular rating under 38 C.F.R. 
§ 3.321(b).  This involves a three-step inquiry.  First, the 
Board must determine if the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  To do this, the Board or the RO must determine 
if the criteria found in the rating schedule reasonably 
describes the claimant's disability level and symptomatology.  
If this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

In this instance, the Veteran's the hearing loss 
manifestations are contemplated and accounted for in 
Diagnostic Code 6100.  As such, the Board finds that the 
diagnostic code for the Veteran's service-connected 
disability adequately describes the current disability levels 
and symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.

In sum, the competent evidence does not show that the 
Veteran's bilateral hearing loss warrants a compensable 
disability rating during the course of this appeal.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the Veteran's bilateral 
hearing loss does not meet the criteria for a compensable 
disability rating; therefore, the claim is denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

In closing, the Veteran may always initiate a claim for an 
increased rating in the future if there is an increase in 
severity in his hearing loss disability. 


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


